PER CURIAM:
Defendant-appellant was convicted in the city court of Salt Lake City of violating one of the city’s traffic ordinances. He appealed the conviction to the district court, which court thereafter entered a judgment dismissing his appeal. He has now attempted to appeal from that judgment to this court.
Sec. 9 of Art. VIII of our Utah Constitution provides that:
“Appeals shall also lie from the final judgment of justices of the peace in * * * criminal cases to the District Courts * * *; and the decision of the District Courts * * * shall be final, except in cases involving the validity or constitutionality of a statute.”
No question concerning the validity or nstitutionality of a statute is involved. In similar cases, this court has several times reaffirmed that under the above constitutional provision and its implementing statute on appeal from a city to a district court the action of the district court is final, and no appeal lies therefrom to this court. See State v. Lyte, 75 Utah 283, 284 P. 1006; Salt Lake City v. Perkins, 122 Utah 43, 245 P.2d 1176.
Accordingly the appeal is dismissed.